NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1608-18T4

KAMRAN and ROOHI
ZAFAR,

          Plaintiffs-Appellants,

v.

ZONING BOARD OF
ADJUSTMENT OF THE
BOROUGH OF TENAFLY
and JOSE M. GARCIA
FOUNDATION, INC.,

     Defendants-Respondents.
____________________________

                    Argued October 16, 2019 – Decided December 24, 2019

                    Before Judges Yannotti, Hoffman and Currier.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Bergen County, Docket No. L-6346-17.

                    Christopher P. Massaro argued the cause for appellants
                    (Cole Schotz PC, attorneys; Carl A. Rizzo and
                    Christopher P. Massaro, of counsel and on the briefs).

                    Jeffrey A. Zenn argued the cause for respondent Zoning
                    Board of Adjustment of the Borough of Tenafly (Cullen
             and Dykman, LLC, attorneys; Jeffrey A. Zenn, on the
             brief).

             Elliot W. Urdang, attorney for respondent Jose M.
             Garcia Foundation, Inc., joins in the brief of respondent
             Zoning Board of Adjustment of the Borough of
             Tenafly.

PER CURIAM

      Plaintiffs appeal from the Law Division judgment affirming the decision of

the Zoning Board of Adjustment (the Board) of the Borough of Tenafly (the

Borough) finding that a lot leased by defendant, Jose M. Garcia Foundation (the

Foundation), to BMW of Tenafly (BMW), constitutes a preexisting non-conforming

use. We affirm.

                                                I.

      The Foundation leased to BMW two adjacent lots, Lot 3 and Lot 4, at the

corner of County Road and North Summit Street in Tenafly. Lot 3, containing the

BMW car dealership, fronts onto County Road in the Borough's R-7.5 commercial

district. At the rear of Lot 3 lies Lot 4, a smaller accompanying lot used for inventory

and in the Borough's R-9 residential district. Lot 4 shares a boundary line with

plaintiffs' home, also located in the R-9 residential district.

      In October 2016, a Borough zoning official denied the request of the

Foundation for a zoning permit evidencing parking as a permitted use on Lot 4. In


                                                                               A-1608-18T4
                                            2
response, the Foundation filed an application with the Board, seeking a

determination that the parking of cars on Lot 4 constitutes an existing, legal non-

conforming use associated with the automotive use on Lot 3, pursuant to N.J.S.A.

40:55D-5. In the alternative, the Foundation sought a variance permitting the use of

Lot 4 as a parking lot, pursuant to N.J.S.A. 40:55-70(d).

      At the Board hearing, the Foundation first presented testimony from attorney

William Harrison, who testified to the ownership history of the property, dating back

to the early 1920s. After reviewing his credentials, the Board accepted him as an

expert in reviewing land use documents.

      According to Harrison, the Borough adopted its first zoning ordinance in

1922, establishing different commercial and residential zones; however, he could

not locate the original zoning map. He explained municipalities typically do not

maintain zoning maps dating back 90 years. Instead, he presented a 1923 Sanborn1

map referencing Lot 3 as an auto repair shop and Lot 4 as an "accessory garage

structure."




1
  Founded in 1866, the Sanborn Map Company created detailed building maps
of cities and towns all across the country, primarily for use by insurance
companies.     https://library.princeton.edu/special-collections/topics/sanborn-
maps-new-jersey (last visited December 9, 2019).
                                                                             A-1608-18T4
                                          3
      Harrison explained that, in 1926, Sand Auto Sales Company acquired by deed

both Lots 3 and 4, which have remained in common ownership ever since, except

for one month in 1931. He asserted that because the property was deeded to a car

dealership, it corroborated the presence of a car dealership in 1923, providing further

evidence of the use of Lot 4.

      Harrison presented a 1930 Sanborn map labeling Lot 3 a "showroom" and Lot

4 "auto sales and service." He explained the map marked with an "A" indicated

automobile; in 1937, the Borough zoned Lot 4 residential, making it non-

conforming, but kept Lot 3 commercial. He presented an aerial photograph from

1951 depicting a number of cars parked on Lot 3 and part of Lot 4 cleared for parking

purposes.

      In 1952, the Tenafly Planning Board approved a request for an expansion of

the parking facilities of Garcia and Fletcher (Garcia) at 310 County Road and

approved an alteration for parking. Garcia owned Lot 3 and Lot 4. According to

Harrison, the Planning Board hearing the matter indicated it did not view Garcia's

application as requiring a use variance. If Garcia was required to request a use

variance, parking would not have been permitted on Lot 4 and the Board of

Adjustment would have reviewed the matter.




                                                                              A-1608-18T4
                                          4
      In 1953, the Planning Board approved yet another application regarding

Garcia's property. The approval increased the size of the building on Lot 3 and again

did not require a use variance. Harrison concluded the 1952 and 1953 approvals

indicated Lot 4 was already a permitted use because the parking lot was very visible

to the Borough and remained in a similar state thereafter for over 50 years.

      To evidence the approval of parking on Lot 4, Harrison showed an aerial

photograph taken in 1954, depicting Lot 4 cleared of trees and the same color as Lot

3, which had parking on it. He presented aerial photographs from the 1960s showing

a significant number of cars on both lots. Harrison also provided documents

showing that, between 1962 and 1968, the county amended its zoning map, placing

Lot 3 into a commercial zone and Lot 4 into a residential zone, making Lot 4 a non-

conforming use to the present day.

      According to Harrison, in 1971, Garcia leased the property to Kost Ford,

which then became Park Avenue Ford. In 2009, the Ford dealership closed and

BMW entered the property. In 2010, an aerial photo showed the entire site utilized

for parking, including Lot 4. On September 5, 2014, a zoning official issued a zoning

permit for a fence on Lot 4, and the site map identified a parking lot on Lot 4.

      The Foundation also presented testimony from Kenneth Karle, a New Jersey

licensed architect, engineer, and planner. The Board accepted him as an expert in


                                                                               A-1608-18T4
                                          5
engineering and planning. Karle overlaid his current 2017 proposed site plan on a

blow-up of the 1954 aerial photograph that Harrison previously presented as

evidence of the Board's approval of parking on Lot 4. Comparing the aerials, Karle

stated:

             [Y]ou could see that the wooded section clearly looks
             different than the white image on the bottom of the page.
             It appears that the parking was well established into this
             area . . . that the trees were cleared as early as 1954,
             possibly even before. And that seems to match up directly
             with that 1952 approval. So that’s over 60 years later we
             have a white parking area aligning very well showing a
             clearing, showing no trees with where we're at today.

Karle also confirmed there must have been excavation prior to the 1954 photograph

"based on the lack of trees, the lack of a forested area compared with the upper part

of the lot, . . . and the matching of the white color with the known parking

immediately to the left of [Lot 4]."

      David Hals, the Borough's engineer, agreed with Karle's testimony and added

the 1954 aerial photograph would not have shown striped parking lots because the

Borough likely did not require individual parking spots at that time. He also noted

an active construction site across the street resembled the same condition as Lot 4,

further suggesting it was either paved or cleared.

      Karla Boden, a residential neighbor to BMW, testified that having lived on

the street since 1974, grass used to cover Lot 4 and no cars parked on it. She stated

                                                                             A-1608-18T4
                                          6
it was not until BMW leased the property that Lot 4 started to fill with cars. Plaintiff

Kamran Zaraf testified that Lot 4 previously had a slope; at some point, BMW cut

down trees and changed the landscape of the property.

      After evaluating all of the testimony and evidence presented, the Board

concluded a prior non-conforming use existed on Lot 4. The Board found "there

never was a residential use on [Lot 4]."

      The Board considered the 1952 and 1953 Planning Board resolutions in

relation to the aerial photographs presented in 1954 and stated "[t]he photographs

were consistent with observations of the past 30 some-odd years, as well as even

now, showing that the cars are parked and have been parked on that property pretty

much as laid out and they were part of Tenafly Ford and now BMW." The Board

rejected the observations of the residents because the photographs Harrison

presented clearly contradicted their testimony.

      Thereafter, the Board adopted a resolution determining the parking of vehicles

on Lot 4 constitutes a prior legal non-conforming use as an adjunct to the automotive

sales and service on Lot 3. The Board determined:

             [A]utomobile sales use and service at the subject property
             predated the zoning in Tenafly and then the eventual
             zoning change to residential. The property also, since the
             mid-1920's, has been under common ownership and has
             been utilized in a unitary fashion. And then the 1952 and
             1953 applications to the Planning Board were extremely

                                                                               A-1608-18T4
                                           7
             significant since it expanded the parking on current Lot 4.
             Since the matters went before the Planning Board, it
             indicated that it was a conforming use, not requiring a use
             variance from the Board of Adjustment. Finally, the 1961
             aerial shows parking on Lot 4 and subsequent aerial photos
             show[] that that use continued up to the present. . . . the
             [B]oard concludes that an automobile sales and storage
             use was at this site since the 1920's and determined to be
             a permitted use in 1952. Subsequently[,] the zoning
             ordinance changed to make these non-permitted uses but
             the uses [have] been in effect and continuous since that
             time and therefore the applicant's use on Lot 4 is a legal
             prior non-conforming use.

      In September 2017, plaintiffs filed a complaint in lieu of prerogative writs,

pursuant to Rule 4:69-1 alleging the Board's decision "was not supported by

substantial, competent or credible evidence in the record, and was arbitrary,

capricious, unreasonable, and contrary to the Ordinance, [Municipal Land Use Law]

and the Board's statutory obligations."

      The matter proceeded to trial in October 2018. Plaintiffs contended the

Foundation failed to meet its burden of proof because it provided no evidence of Lot

4's use as a parking lot prior to 1922; instead, the Foundation's evidence post-dated

the 1922 zoning ordinance. The judge rejected plaintiff's argument as impractical:

             [S]o under your argument, then, there could never be
             demonstration of a non-conforming use in any town in
             Bergan County where it's clear that ordinance law was
             coming into effect, but it's not clear what the zoning was,
             because your argument being that if you can't prove it at


                                                                             A-1608-18T4
                                          8
             the time when the zoning ordinances started coming into
             effect you're out of the box.

      The judge found the Board's decision was not arbitrary, capricious, or

unreasonable based on the facts established by the Foundation before the Board.

After reviewing the Board's resolution, she concluded the record supported its

findings and "the [c]ourt does not find cause to disturb this as the [c]ourt recognizes

deference is to be paid."

      The judge agreed with the Board and found Harrison a credible expert in land

use. She ruled the Board reasonably relied on the testimony of Harrison and Karle

because they presented documents dating back more than 90 years. The judge

agreed with the Board when it found the public witnesses not credible because the

history of the photographs presented clearly contradicted their testimony. She

found:

             There's more than sufficient evidence to demonstrate the
             continuing use[,] that the automotive use was established
             at the time it became non-conforming and that it was an
             automotive use . . . on Lot 3 with utilization of Lot 4 for
             parking and accessory use for the Lot 3 . . . automotive
             services.

      The judge also found "despite the difficulties of proving these circumstances

over the [ninety-]year period, the [Foundation has] more than demonstrated

sufficient proofs beyond a preponderance of the evidence." The judge rejected


                                                                               A-1608-18T4
                                          9
plaintiff's argument that there was not conclusive zoning established in the 1920s.

She concluded:

             [I]n contemplation of all of the evidence . . . that the
             applicants below met their burden of establishing as to
             what the use was, and that it was non-conforming and
             continued under the same use based on the totality of
             evidence. . . . I decline to vacate the [B]oard's decision.

                                         II.

      A municipal entity's "decision is 'invested with a presumption of validity[,]'"

62-64 Main St., LLC v. Mayor of City of Hackensack, 221 N.J. 129, 157 (2015)

(quoting Levin v. Twp. Comm. of Bridgewater, 57 N.J. 506, 537 (1971)), and "[t]he

challenger of municipal action bears the 'heavy burden' of overcoming this

presumption . . . ." Vineland Constr. Co. v. Twp. of Pennsauken, 395 N.J. Super.
230, 256 (App. Div. 2007) (quoting Bryant v. City of Atlantic City, 309 N.J. Super.
596, 610 (App. Div. 1998)). The actions of a zoning board must be based on

"substantial evidence." Ibid. As long as the board's actions are "supported by

substantial evidence in the record, [we are] bound to affirm that determination." 62-

64 Main St., 221 N.J. at 157.

      "When reviewing a trial court's decision regarding the validity of a local

board's determination, 'we are bound by the same standards as was the trial court.'"

Jacoby v. Zoning Bd. of Adjustment of Borough of Englewood Cliffs, 442 N.J.


                                                                             A-1608-18T4
                                        10
Super. 450, 462 (App. Div. 2015) (quoting Fallone Props., LLC v. Bethlehem Twp.

Planning Bd., 369 N.J. Super. 552, 562 (App. Div. 2004)). A court "may not

substitute its judgment for that of the board unless there has been a clear abuse of

discretion." Price v. Himeji, LLC, 214 N.J. 263, 284 (2013). We "give deference to

the actions and factual findings of local boards and may not disturb such findings

unless they were arbitrary, capricious, or unreasonable." Jacoby, 442 N.J. Super. at

462.

       "A board acts arbitrarily, capriciously, or unreasonably if its findings of fact

in support of [its decision] are not supported by the record, or if it usurps power

reserved to the municipal governing body or another duly authorized municipal

official." Ten Stary Dom P'ship v. Mauro, 216 N.J. 16, 33 (2013) (citations omitted).

In contrast, a board's decision concerning a question of law "is subject to a de novo

review by the courts, and is entitled to no deference since a zoning board has 'no

peculiar skill superior to courts' regarding purely legal matters.'" Dunbar Homes,

Inc. v. Zoning Bd. of Adjustment of Twp. of Franklin, 233 N.J. 546, 559 (2018)

(quoting Chicalese v. Monroe Twp. Planning Bd., 334 N.J. Super. 413, 419 (Law

Div. 2000)).

       It is well-established that the ultimate burden of proving the existence of a

non-conforming use rests upon the party asserting such use. Berkeley Square Ass'n,


                                                                               A-1608-18T4
                                         11
Inc. v. Zoning Bd. of Adjustment of Trenton, 410 N.J. Super. 255, 269 (App. Div.

2009). The applicant must show the use by a preponderance of the evidence. S&S

Auto Sales, Inc. v. Zoning Bd. of Stratford, 373 N.J. Super. 603, 614 (App. Div.

2004).

      The legality of a non-conforming use on a property subject to an application

must first be determined before other aspects of the application proceed. Nuckel v.

Little Ferry Planning Bd., 208 N.J. 95, 111 n.6 (2011). A non-conforming use is a

"use or activity which was lawful prior to adoption, revision or amendment of a

zoning ordinance, but which fails to conform to the requirements of the zoning

district in which it is located, by reasons of such adoption, revision or amendment."

N.J.S.A. 40:55D-5. To establish the existence of a non-conforming use, the party

must show that the lawful use existed at the time the zoning ordinance was adopted,

and the continuity of such use thereafter. Ferraro v. Zoning Bd. of Keansburg, 321
N.J. Super. 288, 291, (App. Div. 1999). The Board "has the choice of accepting or

rejecting the testimony of witnesses" but that choice must be reasonably made.

Kramer v. Bd. of Adjustment, 45 N.J. 268, 288 (1965).

      Plaintiffs argue the Foundation failed to meet its burden of proving the

existence of a non-conforming use, pursuant to N.J.S.A. 40:55D-5, and the Board

erred in determining one existed. Plaintiffs assert the Board improperly disregarded


                                                                             A-1608-18T4
                                        12
well-established law and relaxed the standard of review because the Foundation

failed to provide documented proof of a non-conforming use prior to 1922. Plaintiffs

argue the aerial photos the experts provided offer "nothing more than sporadic

snapshots of Lots 3 and 4 allegedly taken between 1930 and 2017."

      The Board made several critical findings of fact.          Specifically, after

recognizing Harrison and Karle as experts, and after careful questioning, the Board

accepted their findings; in addition, the Board's expert agreed with their findings.

Plaintiffs presented no experts to rebut the opnions of Harrison and Karle.

      After reviewing the record, the trial judge adopted the Board's credibility

findings of the experts.    The Board's original findings and the trial judge's

endorsement of those findings are presumptively valid. 62-64 Main Street, 221 N.J.

at 157.

      The trial judge affirmed the Board's finding that the culmination of the

evidence suggested that, in 1952, the Board made a determination in regards to Lot

3 and Lot 4 as one single property and "[s]ince the matters went before the Planning

Board, it indicated that it was a conforming use, not requiring a use variance from

the Board of Adjustment."

      We agree with the trial judge's findings on this issue. The evidence presented

to the Board supports the inference that because the Planning Board in 1952 and


                                                                              A-1608-18T4
                                        13
1953 heard both the parking lot expansion of Lot 4 and the building expansion on

Lot 3 and did not require a variance for either approval, the Planning Board

acknowledged Lot 4 as a valid conforming use. Years later, Tenafly zoned Lot 4

residential and it became a legal non-conforming use.

      The trial judge analyzed the Board's determination that the culmination of the

aerial photos over the years supported the claim that the property was once cleared

and then later utilized as a parking lot through the 1950s until the present date. The

judge found the totality of those photographs supported the Board's findings.

      Additionally, Karle's testimony compared a recent 2017 aerial photograph and

placed it over the 1954 aerial photograph that Harrison presented, which revealed

Lot 3 and Lot 4 were substantially similar for the past sixty years. Additional aerial

photographs prior to 1952 established there was a parking lot on Lot 3. When

considering all of this evidence together, it supports the conclusion that the parking

expansion in 1952 was for Lot 4 and that the Board at the time acknowledged the

validity of using Lot 4 for parking. We are satisfied the findings adopted by both

the Board and affirmed by the trial judge are not "arbitrary, capricious or

unreasonable." Jacoby, 442 N.J. Super. at 462.

      Plaintiffs contend the Foundation did not prove Lot 4 was a non-conforming

use prior to 1922 because they failed to locate the 1922 zoning map. While the


                                                                              A-1608-18T4
                                         14
zoning map determines the boundaries of the 1922 ordinance, the Board found there

was an auto body shop on Lot 3 prior to 1923 and that Lot 4 was an "accessory

garage structure" to Lot 3. A car dealership acquired Lot 3 and Lot 4 in 1936 and

used both lots jointly as a car dealership. The Board stated that Lot 3 and Lot 4 were

utilized in a "unitary fashion" since the 1920s. After reviewing the totality of the

evidence, the trial judge affirmed this finding.

      The evidence regarding Lot 4 for the years after 1922 support the claim that

Lot 4 was used adjacent to Lot 3 as a parking lot in the 1920s. The absence of the

1922 zoning map does not rebut the Board's findings. Therefore, plaintiffs failed to

overcome their heavy burden. Vineland Constr. Co., 395 N.J. Super. at 256.

      In sum, because the record contains substantial evidence supporting the

Board's decision, we conclude it did not act in an arbitrary, capricious, or

unreasonable manner in determining that Lot 4 qualifies as a prior legal non-

conforming use.

      Affirmed.




                                                                              A-1608-18T4
                                         15